The Judicial Hearing Officer erred in finding that service was proper since the order to show cause was not served in accordance with the court’s directive that it be personally served upon the “defendant corporation,” in fact a limited liability company (see CPLR 311-a; Limited Liability Company Law § 303; Scharmann’s Inc. v 388 W. Broadway, 258 AD2d 262; cf. *320CPLR 311 [a] [1]; Lakeside Concrete Corp. v Pine Hollow Bldg. Corp., 104 AD2d 551, 552, affd 65 NY2d 865; see also Jubilee, Inc. v Haslacha, Inc., 270 AD2d 34). Florio, J.P., Friedmann, H. Miller and Crane, JJ., concur.